United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                       January 29, 2007

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                               No. 06-10224
                             Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAMES RAY RYAN, JR.,

                                           Defendant-Appellant.

                           --------------------
               Appeal from the United States District Court
                    for the Northern District of Texas
                               (1:05-CV-15)
                               (1:04-CR-22)
                           --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant         James   Ray   Ryan,   federal     prisoner       #

32861-177, moves this court for a certificate of appealability

(COA) following the district court’s denial of his 28 U.S.C. § 2255

motion.       In his motion, Ryan challenged the validity of his guilty

plea to being a felon in possession of a firearm in violation of 18

U.S.C.    §    922(g).    Ryan   also    asserted   that   his    counsel      was

ineffective for failing to file a notice of appeal, although he

specifically requested that counsel do so.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     A COA may issue only if Ryan makes “a substantial showing of

the denial of a constitutional right.”                      See 28 U.S.C. § 2253(c)(2);

Slack     v.     McDaniel,       529      U.S.       473,    484    (2000).        “The    COA

determination under § 2253(c) requires an overview of the claims in

the habeas petition and a general assessment of their merits.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).                               “A petitioner

satisfies this standard by demonstrating that jurists of reason

could    disagree         with   the      district      court’s      resolution       of   his

constitutional claims or that jurists could conclude the issues

presented       are       adequate     to    deserve         encouragement       to   proceed

further.”       Id. at 327.

        With respect to his challenge to the validity of his guilty

plea, Ryan has failed to meet the standard required for the

issuance of a COA.           Accordingly, Ryan’s motion for a COA is DENIED

as to this issue.           Ryan has, however, made a substantial showing of

the denial of a constitutional right with respect to his claim that

counsel was ineffective in failing to file a notice of appeal on

his behalf.           See Roe v. Flores-Ortega, 528 U.S. 470, 477, 483

(2000).        Because he alleges that he specifically requested that

counsel    file       a    notice    of     appeal,         Ryan   was   not    required    to

demonstrate that he would have presented merit worthy issues on

appeal.        See id. at 485.         Further, Ryan’s § 2255 motion was made

under penalty of perjury and was competent evidence supporting his

claim.    28 U.S.C. § 1746; see Hart v. Hairston, 343 F.3d 762, 764

n.1 (5th Cir. 2003).             Because Ryan’s § 2255 motion and the files

                                                 2
and records of this case do not conclusively show that he is

entitled to no relief, an evidentiary hearing was required.      See

United States v. Hughes, 635 F.2d 449, 451 (5th Cir. 1981).

Accordingly, it is ORDERED that Ryan’s motion for a COA is GRANTED

solely   on   the   ineffective-assistance-of-counsel   issue.   The

judgment is VACATED and the case REMANDED for further development

in the district court.




                                   3